Name: Commission Regulation (EC) NoÃ 1213/2005 of 28 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 29.7.2005 EN Official Journal of the European Union L 199/28 COMMISSION REGULATION (EC) No 1213/2005 of 28 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 28 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 87,5 096 21,9 999 54,7 0707 00 05 052 88,2 999 88,2 0709 90 70 052 69,6 999 69,6 0805 50 10 388 62,4 508 58,8 524 69,1 528 65,0 999 63,8 0806 10 10 052 114,4 204 80,3 220 126,8 334 91,2 508 134,4 624 145,2 999 115,4 0808 10 80 388 71,4 400 101,0 508 65,5 512 75,6 524 52,1 528 75,8 720 106,2 804 80,5 999 78,5 0808 20 50 052 121,6 388 75,2 512 25,9 528 35,6 999 64,6 0809 10 00 052 130,9 094 100,2 999 115,6 0809 20 95 052 310,6 400 336,4 999 323,5 0809 30 10, 0809 30 90 052 108,7 999 108,7 0809 40 05 624 87,6 999 87,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.